Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-3 and 5-20 are pending and under examination based on applicant’s species election. Applicant’s election without traverse of the following species in the reply filed on 11/28/2022 are acknowledged: an anti-CD40L antibody for the agent that inhibits the CD40-CD40L interaction and pathway and traumatic brain injury for the condition. 
Claim 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claims. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not
complied with one or more conditions for receiving the benefit of an earlier filing date
under 35 U.S.C.119(e) as follows: The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). 
	The disclosure of the prior-filed application, Application No. 62/882,152 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or
pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Regarding claim 2, there is no description about the subject having increased susceptibility for epilepsy. Regarding claim 3, there is no description about wherein the increased susceptibility for epilepsy is due to traumatic brain injury. 
	Therefore, the effective filing date for claims 1 and 4-20 is 08/02/2019, the date that application 62/882,152 was filed. However, the effective filing date for claims 2 and 3is 07/31/2020, the date that the instant application was filed. If applicant disagrees with the examiner’s factual determination above, applicant should point out the places within application 62/882,152 where the relevant limitations are described in the manner required by 35 USC 112(a). 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/24/2021 is in compliance with the provisions of 37 CFR 1.97, except where noted. Accordingly, the information disclosure statement is being considered by the examiner. 

Specification
The disclosure is objected to because it contains embedded hyperlinks and/or other forms of browser-executable code (see [0027] and [0127] of the specification). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Drawings
The drawings are objected to because figures 7 and 8 are uninterpretable. Figures 7 and 8 have both high and low numbers, but they are identified by the same color (i.e. black). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Interpretation
The broadest reasonable interpretation of manifest is to be diagnosed with epilepsy.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 3 recite the limitation “increased susceptibility.” The specification does not define what “increased susceptibility” means. Increased susceptibility could be compared within a population of people who already have seizures or could be compared within a population of people who do not have seizures. Increased is a relative term and it is unclear what “increased susceptibility ” is related to. 

Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation “fully humanized.” The specification does not define what “fully humanized” means. Further, the specification includes “fully humanized anti-CD40L antibody” [0012], “humanized antibodies” [0110], “fully human antibodies” [0110], and “the like” [0110] without any defined meaning. In the prior art, “fully humanized” can mean that the antibody is developed in transgenic mice, that the antibody is generated in wild type mice, or can be an equivalent to humanized. There is no recognized single specific definition for “fully humanized.” Therefore, it is unclear what “fully humanized” is referring to. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 9-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nadler (US 20130095109).

Regarding claims 1, 9-11, and 15 of the instant application, Nadler teaches a pharmaceutical composition comprising a pharmaceutically acceptable carrier and a therapeutically-effective amount [0092, Claim 24] of an isolate antibody polypeptide comprising a first variable domain that specifically binds human CD40L [0082, Claim 1]. Nadler also teaches that binding of the present antibody polypeptides to CD40L antagonizes CD40L activity [0061]. Nadler further teaches a method of treating an immune disease in a patient in need of such treatment, comprising administering to the patient a therapeutically effective amount of the pharmaceutical composition of claim 24 [0093, Claim 26] wherein the immune disease is epilepsy (seizure) [0096, Claim 36]. 

	Regarding claim 12, Nadler teaches that the term “human” when applied to antibody polypeptides means that the antibody polypeptide has a sequence derived from a human immunoglobulin [0075] and the antibodies can be produced without the need for genetic manipulation of a murine antibody sequence [0076]. This anticipates the claim where “fully humanized” means “human.” Further, Nadler teaches humanizing murine antibodies by grafting murine CDRs onto a human variable domain FR, according to procedures well known in the art [0076].  

Regarding Claim 13, Nadler teaches that the antibody polypeptides may be fragments comprising a portion of the full-length anti-CD40L immunoglobulin molecule [0066]. 

Regarding claim 14, Nadler teaches that the antibody polypeptide may be formatted to increase its in vivo half-life by PEGylation [0088]. 

	Regarding claim 16, Nadler teaches that any suitable method or route can be used to administer the antibody polypeptide or the pharmaceutical composition, including oral, intravenous, intraperitoneal, subcutaneous, or intramuscular administration [0101]. 

Regarding claims 17 and 18, Nadler teaches that any suitable method or route can be used to administer the antibody polypeptide or the pharmaceutical composition [0101]. The skilled artisan would at once envisage intranasally as being a suitable route of administration as evidenced by Ninomiya (Intranasal administration of a synthetic peptide vaccine encapsulated in liposome together with an anti-CD40 antibody induces protective immunity against influenza A virus in mice, 2002, Vaccine, Volume 20, Issues 25-26, Pages 3123-3129). Ninomiya teaches that mice were inoculated intranasally with an anti-CD40 monoclonal antibody [see Abstract]. Since the skilled artisan can at once envisage intranasally as being a suitable route of administration, Birkhoff (Advantages of Intranasal Vaccination and Considerations on Device Selection, 2009, Indian Journal of Pharmaceutical sciences, Pages 729-731) teaches nasal drops or spray as a way to administer a therapeutic composition intranasally [page 730, left column, second paragraph]. 

Regarding claims 19 and 20, these claims are directed to results of claim 1, and therefore must be inherent to the method of administering a therapeutically effective amount of an agent that inhibits the CD40-CD40L interaction and pathway in the brain. Applicant is reminded that chemical compounds and their properties are inseparable (In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA1963)), as are their processes and yields (In re Von Schickh, 362 F.2d 821, 150 USPQ 300 (CCPA 1966)). Further, Nadler teaches that inhibiting CD40L-mediated T cell activation could moderate (decrease) the progression (frequency) and/or severity of these disease [0093]. Accordingly, administering a composition of a therapeutically effective amount of an agent that inhibits the CD40-CD40L interaction and pathway in the brain decreases the severity and frequency of seizures.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-3, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nadler (US 20130095109) as applied to claims 1 and 9-20 above, and further in view of Algattas (Traumatic Brain Injury Pathophysiology and Treatments: Early, Intermediate, and Late Phases Post-Injury, 2014, International Journal of Molecular Science, Volume 15, Issue 1, Pages 309-341). 

The teachings of Nadler are above. To reiterate, Nadler teaches a pharmaceutical composition comprising a pharmaceutically acceptable carrier and a therapeutically-effective amount [0092, Claim 24] of an isolate antibody polypeptide comprising a first variable domain that specifically binds human CD40L [0082, Claim 1]. Nadler also teaches that binding of the present antibody polypeptides to CD40L antagonizes CD40L activity [0061]. Nadler further teaches a method of treating an immune disease in a patient in need of such treatment, comprising administering to the patient a therapeutically effective amount of the pharmaceutical composition of claim 24 [0093, Claim 26] wherein the immune disease is epilepsy (seizures) [0096, Claim 36]. 

However, Nadler does not teach that the subject has increased susceptibility for epilepsy or wherein the increased susceptibility for epilepsy is due to traumatic brain injury. 

Algattas teaches that the late stage of traumatic brain injury (TBI) is characterized by increased susceptibility to seizures and epilepsy [see Abstract]. Algattas further teaches that seizures are common post-TBI [page 324, third paragraph] and that seizures are among the more prominent long-term sequelae of TBI, progressing into epilepsy in more severe cases [page 323, first paragraph]. Algattas also teaches that great and prolonged blood brain barrier disruption is seen in patients who develop post-traumatic epilepsy compared to those who do not develop epilepsy after TBI [page 323, first paragraph]. 

It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the subject with epilepsy (seizures), as taught by Nadler, to treat a subject with increased susceptibly for epilepsy due to traumatic brain injury, as taught by Algattas. One of ordinary skill in the art would have been motivated to make this modification because Algattas teaches that the late stage of traumatic brain injury (TBI) is characterized by increased susceptibility to seizures and epilepsy [see Abstract] and that seizures are among the more prominent long-term sequelae of TBI, progressing into epilepsy in more severe cases [page 323, first paragraph]. Therefore, there would be a reasonable expectation of success because seizures are a symptom TBI and epilepsy. It would further be obvious to treat for seizures in a subject whether they do manifest epilepsy or do not manifest epilepsy because a subject would necessarily have seizures before being diagnosed with epilepsy. 

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nadler (US 20130095109), in view of Algattas (Traumatic Brain Injury Pathophysiology and Treatments: Early, Intermediate, and Late Phases Post-Injury, 2014, International Journal of Molecular Science, Volume 15, Issue 1, Pages 309-341) as applied to claims 2 -3, 5, and 8 above, in view of Boyd (Temporal Lobe Epilepsy after Refractory Status Epilepticus: An Illustrative Case and Review of the Literature, 2012, Epilepsy Research and Treatment, Volume 2012, Pages 1-6), and further in view of Lorente (Serum soluble CD40 Ligand levels are associated with severity and mortality of brain trauma injury patients, 2014, Thrombosis Research, Volume 134, Pages 832-836).

The teachings of Nadler and Algattas are above. 

However, Nadler and Algattas do not specifically teach that the epilepsy is Temporal Lobe Epilepsy (TLE) and that the epilepsy is status epilepticus. 

Boyd teaches that the temporal tips and mesial temporal lobe structures are commonly affected in traumatic brain injury, often resulting in posttraumatic epilepsy [page 1, left column, paragraph 1]. Boyd further teaches that status epilepticus is often associated with temporal lobe epilepsy as being a complication of, or a cause of, temporal lobe pathology [page 1, left column, second paragraph].

It would have been obvious to someone of ordinary skill in the art before the effective filing date to have modified the subject with epilepsy, as taught by Nadler and Algattas, to treat a subject with Temporal Lobe Epilepsy where the epilepsy is status epilepticus, as taught by Boyd. One of ordinary skill in the art would have been motivated to make this modification because Boyd teaches that mesial temporal lobe structures are commonly affected in traumatic brain injury, often resulting in posttraumatic epilepsy [page 1, left column, paragraph 1] and that status epilepticus is often associated with temporal lobe epilepsy [page 1, left column, second paragraph]. There would be a reasonable expectation for success because TBI causes epilepsy and TLE and the therapy treats epilepsy regardless of cause. While it would have been obvious to treat TBI-associated epilepsy as above, Lorente further teaches that there is an association between CD40 Ligand levels and TBI severity and mortality [see Abstract]. So, a subject with TBI would also be expected to respond to anti-CD40L therapy. 

Claims 17 and 18, are rejected under 35 U.S.C. 103 as being unpatentable over Nadler (US 20130095109), as applied to claims 1, 9-20 above, in view of Ninomiya (Intranasal administration of a synthetic peptide vaccine encapsulated in liposome together with an anti-CD40 antibody induces protective immunity against influenza A virus in mice, 2002, Vaccine, Volume 20, Issues 25-26, Pages 3123-3129), and further in view of Birkhoff (Advantages of Intranasal Vaccination and Considerations on Device Selection, 2009, Indian Journal of Pharmaceutical sciences, Pages 729-731). 

The teachings of Nadler, Ninomiya, and Birkhoff are above. To reiterate, Nadler teaches that any suitable method or route can be used to administer the antibody polypeptide or the pharmaceutical composition [0101]. Ninomiya teaches that mice were inoculated intranasally with an anti-CD40 monoclonal antibody [see Abstract].  Birkhoff teaches nasal drops or spray as a way to administer a therapeutic composition intranasally [page 730, left column, second paragraph]. 

Even if one could not immediately envisage intranasal as being a suitable route of administration, it would nonetheless be obvious to someone of ordinary skill in the art before the effective filing date to administer a therapeutically effective amount of an agent that inhibits the CD40-CD40L interaction and pathway in the brain intranasally through nasal drops or spray because Ninomiya teaches that mice were inoculated intranasally with an anti-CD40 monoclonal antibody [see Abstract] and Birkhoff teaches nasal drops or spray as a way to administer a therapeutic composition intranasally [page 730, left column, second paragraph]. 


Pertinent Art
A.       Suri (WO2012145673)
	- This is pertinent art to the instant application because Suri teaches a method of treating epilepsy comprising administering an antibody polypeptide that specifically binds to an epitope of CD40.

B.       Pitkanen, Epilepsy Related to Traumatic Brain Injury, 2014, Neurotherapeutics, Volume 11, Pages 286-296.
- This is pertinent art to the instant application because Pitkanen teaches that when TBI is associated with unprovoked late seizure it qualifies for the diagnosis of post-traumatic epilepsy (PTE). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brittney E Donoghue whose telephone number is (571)272-9883. The examiner can normally be reached Mon - Fri 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.E.D./Examiner, Art Unit 1646                                                                                                                                                                                                        
/Adam Weidner/Primary Examiner, Art Unit 1649